Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending.  
Claim Objections
1.	Dependent claim 8 recites “…through an SSIS package”.  “SSIS” is needed to be completely written out the full version when it is first mentioned.  Appropriated correction is required.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention: 
	Initially independent claim 7 recites “…. a transactional data pulled from a core system”.  However, dependent claim 8 (dependent of claim 7) then recites “pulling the transactional data from a core system…..”  The scope of these limitations are confusing since it is unclear whether “a core system” in claim 8 is referring back “a core system” in claim 7?  For the purpose of examination, the Examiner construes that “a core system” in claim 8 is referring back “a core system” in claim 7.  Appropriated correction is required.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1-9) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and/or “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”:
Limitations managing offers, a consumer management, a transaction management, an offer provider and a reward mapping fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Independent claim 1 Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional underlined elements (i.e., a server, a plurality of client systems; a network connecting between the server and the plurality of client systems; consumer management module, a transaction management module, an offer provider management module, a reward mapping module and a data access module) to perform abstract limitations mentioned above. The additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic underlined computer component(s) (i.e., a server, a plurality of client systems; a network connecting between the server and the plurality of client systems; consumer management module, a transaction management module, an offer provider management module, a reward mapping module and a data access module…).   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   
Independent claim 1 (step 2B):  As discussed with respect to Step 2A Prong Two above, the additional underlined elements (i.e., a server, a plurality of client systems; a network connecting between the server and the plurality of client systems; consumer management module, a transaction management module, an offer provider management module, a reward mapping module and a data access module…) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 7:  (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and/or “Mental Process” (in claim 8):  The step of “calculating rewards total to pay back to customer by mapping a transactional data to user defined rewards definitions” falls within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
claim 7, the step of “calculating rewards total to pay back to customer by mapping a transactional data to user defined rewards definitions” mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing (mapping/comparing) a transactional data to user defined rewards definitions in order to calculate rewards total to pay back to customer.  
Independent claim 7, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a relational database structure) to perform/apply abstract step mentioned above. The additional element(s) in this steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component(s) (i.e., a relational database structure …).  Further, the additional limitation “a transactional data pulled from a core system” is merely gathering data, which is considered as “insignificantly extra solution activity”; thus is not significantly more than the identified abstract idea.  Moreover, the other additional element (e.g., a core system) is merely a source, where information is gathered from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 7 (step 2B):  The additional element in claim 1 (i.e., i.e., a relational database structure) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., a relational database structure” is/are amounts no more than mere instructions to apply the judicial exception(s) of step mentioned above.  Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, the additional limitation “a transactional data pulled from a core system” is merely gathering data, which is considered as “insignificantly extra solution activity”; thus is not significantly more than the identified abstract idea.  Moreover, the additional element (e.g., a core system) is merely a source, where information is gathered from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  When reevaluating here in step 2B, gathering data is well-understood, routine, conventional activity.   The use of generic computer to gather/store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  .  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Dependent claims 2-6 and 8-9 are merely add further details of the abstract steps/elements recited in claims 1 and 7 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-6 and 8-9 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6 and rejected under 35 U.S.C 102(b) as being anticipated by Leach; (US 2012/0323656 A1):
6.	Independent claim 1:  Leach teaches a rewards platform, comprising:
a server (e.g., server platform 120 in fig. 1) adapted to managing offers {At least fig. 1 especially paras 0023-0024}; 
a plurality of client systems (e.g., client systems 102, 106, 110 in fig. 1) {At least fig. 1 especially paras 0019- 0024};
a network connecting between the server and the plurality of client systems {At least fig. 1 especially paras 0019-0024}; 
wherein the server includes a consumer management module (e.g. consumer identifier module 124 in fig. 1 para 0026), a transaction management module (e.g., a transaction tracker module 128 in fig. 1 para 0028), an offer provider management module (e.g., an offer provider identifier module 130 in fig. 1 para 0026), a reward mapping module (e.g., an offer matching engine 138 in fig. 1 para 0032) and a data access module (e.g., a data access module 142 in fig. 1 para 0025) {At least fig. 1 especially paras 0025-0026, 0028 and 0032}.
7.	Claim 2:  Leach teaches the claimed invention as in claim 1.  Leach further teaches the rewards platform further comprising a customer database rewards configuration database 
8.	 Claim 3:  Leach teaches the claimed invention as in claim 1.  Leach further teaches wherein the consumer management module manages identifying information for each consumer accessing the server {see a consumer identifier module 124 in at least fig. 1 para 0026}.
9.	Claim 4:  Leach teaches the claimed invention as in claim 1.  Leach further teaches wherein the offer provider management module manages identifying information representing a merchant that accesses the server {see the offer provider identifier module 130 in at least fig. 1 para 0026}.
10.	Claim 5:  Leach teaches the claimed invention as in claim 1.  Leach further teaches wherein the transaction management module monitors or track various product item-level transaction information as the transaction information are received into the server {see the transaction tracker module 128 in at least fig. 1 para 0028}.
11.	Claim 6:  Leach teaches the claimed invention as in claim 1.  Leach further teaches wherein the reward mapping module matches offers defined or generated by various manufacturers, merchants, retailers with one or more consumers based on previous purchases of items by the customers {see the offer matching engine 138 in at least fig. 1 para 0032}.
12.	Claim 7 is rejected under 35 U.S.C 102(b) as being anticipated by Strock et al; (US 2011/0022448 A1):
13.	Independent claim 7: Strock teaches a rewards method, comprising calculating rewards totals (e.g., accumulated rewards in at least paras 0110-0125, 0130-0137) to pay back to customers (e.g., accumulation of rewards is credited to customer account in at least fig. 2 para 0045 in context with fig. 3B paras 0132-0139) by mapping a transactional data (e.g., customer transactions data) pulled from a core system (e.g., a combination of account data processor 22, rewards account data processor 24 and transaction data processor 26 in fig. 3B especially paras 0067-0069, 0093, 0107) to user (e.g., bank interface 76 in fig. 3B) defined rewards definitions (e.g., offer and reward information associated with reward rules/trigger event in paras 0051-0056, 0061) through a relational database structure (e.g., offer database processor 20 in fig. 3B in paras 0088, 0062, 0105, see offer database processor 20 stores offer and reward information received from bank interface 76) {At least fig. 3B especially paras 0105, 0109-0119, see match triggering events with customer rewards accounts.  The modules may receive triggering event information/rules form the offer database processor 20, receive customer transaction information/customer account data from the account data processor 22, the reward account data processor 24 and transaction data processor 26 in order to calculate accumulated rewards for the customer…etc.,.  Also see paras 0121-0139 for more details of determining accumulated rewards for the customer based on rules and customer’s transactions}.
14.	Claim 9:  Strock teaches the claimed invention as in claimed 7. Strock further teaches wherein the calculating is performed daily {At least para 0137}.
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Strock et al; (US 2011/0022448 A1), in view of Maronoina; (US 2019/0171750 A1):
17.	Claim 8:   Strock teaches the claimed invention as in claimed 7. Strock further teaches:
pulling the transactional data from a core system (e.g., a combination of account data processor 22, rewards account data processor 24 and transaction data processor 26 in fig. 3B especially paras 0067-0069, 0093, 0107) {At least paras 0125, 0107, 0109-0119 in context with paras  0067-0069, 0093, 0107};
taking the user defined rewards definitions (e.g., offer and reward information associated with reward rules/trigger event in paras 0051-0056, 0061) and through the relational structure of the database (e.g., offer database processor 20 in fig. 3B in paras 0088, 0062, 0105, see offer database processor 20 stores offer and reward information received from bank interface 76) maps the individual transactions to an appropriate reward {At least fig. 3B especially paras 0105, 0109-0119, see match triggering events with customer rewards accounts.  Also see paras 0121-0139 for more details of 
calculating the amount of rewards (At least fig. 3B especially paras 0105, 0109-0119, 0121-0139) to give back to each eligible account (see accumulation of rewards is credited to customer account in at least fig. 2 para 0045 in context with fig. 3B paras 0132-0139}, and generates a report of the reward (at least paras 0038-0043, 0047).
However, Strock does not explicitly teach the underlined feature:  “pulling the transactional data from a core system through an SSIS package and placed into a staging table within a local database”.
	Maraboina teaches a general concept of pulling (retrieving) information/data from a core system (e.g., database/one or more data sources) through an SSIS package and placed into a staging table within a local database (e.g., temporary memory in para 0056) {At least para 0049 in context with fig. 3 paras 0053-0056}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “pulling the transactional data from a core system” of Strock to include “pulling (retrieving) information/data from a core system (e.g., database/one or more data sources) through an SSIS package and placed into a staging table within a local database”, taught by Maraboina.  One would be motivated to do this in order to improve data extraction time, and reduce error rate {Maraboina: para 0003}.  



Prior Art that is pertinent to Applicant’s disclosure
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Giordano; (US 2006/0178986 A1), Priebatsch; (US 2017/0193543), and Wegner et al; (US 2013/0036001), wherein teaches determining/ calculating rewards for the user/customer based user purchase transactions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681